Exhibit 10(d)
 
CONFORMED COPY


AMENDMENT
 
This AMENDMENT, dated as of April 25, 2008 (this “Amendment”), among AEP Texas
Central Company, a Texas corporation (“ATCC”), AEP Texas North Company, a Texas
corporation (“ATNC”), AMERICAN ELECTRIC POWER COMPANY, INC., a New York
corporation (“AEP”), Appalachian Power Company, a Virginia corporation (“APC”),
Columbus Southern Power Company, an Ohio corporation (“CSPC”), Indiana Michigan
Power Company, an Indiana corporation (“IMPC”), Kentucky Power Company, a
Kentucky corporation (“KPC”), Ohio Power Company, an Ohio corporation (“OPC”),
Public Service Company of Oklahoma, an Oklahoma corporation (“PSCO”), and
Southwestern Electric Power Company, a Delaware corporation (“SEPC”) (each a
“Borrower”, and collectively, the “Borrowers”), the banks, financial
institutions and other institutional lenders listed on the signatures pages
hereof, the Swingline Bank (as hereinafter defined), the LC Issuing Banks (as
hereinafter defined) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (as defined
in the Credit Agreement referred to below) and the LC Issuing Banks.
 
PRELIMINARY STATEMENT:
 
The Borrowers, the Administrative Agent, the Swingline Bank, the LC Issuing
Banks and certain financial institutions acting as “Lenders” thereunder have
entered into a Credit Agreement, dated as of April 4, 2008 (the “Credit
Agreement”; capitalized terms used herein, unless otherwise defined herein,
shall have the meanings assigned to them in the Credit Agreement) to provide to
the Borrowers a $650,000,000 three-year revolving credit and letter of credit
facility to be used for working capital and other general corporate
purposes.  The Borrowers have requested that the Letters of Credit be made
available in the form of irrevocable direct pay letters of credit to support
obligations of the Borrowers with respect to certain pollution control revenue
bonds that may be issued from time to time.  In order to accommodate the
Borrowers’ request and to conform certain provisions of the Credit Agreement to
the documents relating to such bonds, the Borrowers, the Administrative Agent,
the LC Issuing Banks and the Required Lenders have agreed to amend the Credit
Agreement on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:
 
(a) The following terms are inserted in Section 1.01 in appropriate alphabetical
order:
 
‘“Bond Letter of Credit” means any Letter of Credit issued to support certain
obligations to pay the principal of, interest on and/or purchase or redemption
price of Bonds.’
 
‘“Bonds” means pollution control revenue bonds (or similar obligations, however
designated) issued pursuant to an Indenture between the Trustee and the Issuer
named therein.’
 
‘“Custodian” means, for any series of Bonds, any Person acting as bailee and
agent for the Administrative Agent (on behalf of the applicable LC Issuing Bank
and the Lenders) under any Pledge Agreement relating to such Bonds.’
 
‘“Indenture” means, for any Series of Bonds, the indenture pursuant to which
such Bonds are issued and any supplement thereto relating to such Bonds.’
 
‘“Issuer” means, for any series of Bonds, the issuer of such Bonds under the
applicable Indenture.’
 
‘“Issuer Agreement”  means, for any series of Bonds, the agreement between the
applicable Issuer and the applicable Borrower pursuant to which (i) the proceeds
of such Bonds are loaned by such Issuer to the applicable Borrower, together
with any promissory note or other instrument evidencing the Indebtedness of such
Borrower under such agreement, or (ii) such Borrower agrees to pay the purchase
price of, or rent with respect to, the facilities financed or refinanced with
the proceeds of such Bonds.’
 
‘“Official Statement” means, for any series of Bonds, the official statement,
reoffering circular or similar disclosure document (however designated) relating
to such Bonds and the applicable LC Issuing Bank, as amended and supplemented
from time to time, and all documents incorporated therein (or in any such
supplement or amendment) by reference.’
 
‘“Pledge Agreement” means, for any series of Bonds, the pledge agreement or
custodian agreement (or similar agreement, however designated), among the
Administrative Agent, the applicable Borrower and the applicable Custodian with
respect to such Bonds, setting forth certain terms relating to the pledge and/or
ownership of any such Bonds pending the remarketing thereof pursuant to the
applicable Remarketing Agreement.’
 
‘“Related Documents” means, for any series of Bonds, such Bonds and the
Indenture, the Issuer Agreement, any Remarketing Agreement and any Pledge
Agreement relating to such Bonds.’
 
‘“Remarketing Agent” means, for any series of Bonds, any Person acting in the
capacity of remarketing agent for such Bonds pursuant to a Remarketing Agreement
relating to such Bonds.’
 
‘“Remarketing Agreement” means, for any series of Bonds, any agreement or other
arrangement pursuant to which the applicable Remarketing Agent has agreed to act
in such capacity with respect to such Bonds tendered for purchase pursuant to
the applicable Indenture.’
 
‘“Trustee” means, for any series of Bonds, the Person acting in the capacity of
trustee for the holders of such Bonds under the Indenture pursuant to which such
Bonds were issued.’.
 
(b) The following sentence is inserted at the end of Section 2.04(a):
 
“Without limiting the foregoing, any LC Issuing Bank that issues a Bond Letter
of Credit agrees that all Bonds pledged to such LC Issuing Bank pursuant to any
applicable Pledge Agreement or otherwise registered in the name of such LC
Issuing Bank pursuant to the other Related Document will be held for the benefit
of such LC Issuing Bank and the Lenders and to apply and/or remit all proceeds
from the sale or remarketing of such Bonds in accordance with Section 2.15(f).”


(c) The following new subsection (f) is inserted at the end of Section 2.15:
 
“(f)           Notwithstanding anything to the contrary set forth in subsection
(a) above or Section 2.04(d), each Borrower may pay, or cause to be paid
pursuant to the applicable Related Documents, reimbursement obligations with
respect to any drawing under a Bond Letter of Credit issued for the account of
such Borrower directly to the LC Issuing Bank with respect to such Bond Letter
of Credit.  Upon receipt of any such payment, such LC Issuing Bank will promptly
(i) (A) apply such payment to that portion of such reimbursement obligations
participations in which have not been purchased by the Lenders under Section
2.04(e)) and (B) remit the balance of such payment to the Administrative Agent
for further payment to the Lenders that have purchased participations in such
reimbursement obligations pursuant to Section 2.04(e), or (ii) if such
reimbursement obligations have been financed with Borrowings, remit such payment
to the Administrative Agent, which will apply such payment to the prepayment of
Borrowings in a principal amount equal to the principal amount of such
reimbursement obligations so financed.  The Administrative Agent shall select
the Borrowings to be prepaid pursuant to clause (ii) above in a manner that will
mitigate, to the extent practical, the applicable Borrower’s obligations under
Section 8.04(c) with respect to such prepayment.”


(d) The following new Section 3.04 is inserted after Section 3.03:
 
“SECTION 3.04. Conditions Precedent to Issuance of Each Bond Letter of Credit.
 
The obligation of each LC Issuing Bank to issue any Bond Letter of Credit in
connection with any series of Bonds shall be subject to the satisfaction of the
conditions precedent set forth in Sections 3.01, 3.02 and (if applicable) 3.03
and the further conditions precedent that:
 
(a)           On or prior to the date of such issuance, the Administrative Agent
shall have received the following, in form and substance reasonably satisfactory
to the Administrative Agent and the applicable LC Issuing Bank and in sufficient
copies for each Lender:
 
(i)           Counterparts of any Pledge Agreement relating to such Bonds, duly
executed by the applicable Borrower, the Administrative Agent and the applicable
Custodian.
 
(ii)           Certified copies of the applicable Related Documents (which, in
the case of the applicable Bonds, may be a specimen of such Bonds).
 
(iii)           Certified copies of the resolutions of the board of directors of
the applicable Borrower approving the Related Documents to which such Borrower
is a party in connection with such Bond Letter of Credit, and of all documents
evidencing other necessary corporate action and Governmental Approvals, if any,
with respect to such Related Documents.
 
(iv)           A certificate of the Secretary or Assistant Secretary of the
applicable Borrower certifying the names and true signatures of such Borrower
authorized to sign the Related Documents to which such Borrower is a party in
connection with such Bond Letter of Credit and the other documents to be
delivered by such Borrower hereunder in connection with the issuance of such
Bond Letter of Credit.
 
(v)           A copy of the Official Statement relating to the Bonds to be
supported by such Bond Letter of Credit.
 
(vi)           A certificate of an authorized officer of the applicable
Custodian certifying the names, true signatures and incumbency of the officers
of such Custodian authorized to sign the applicable Pledge Agreement.
 
(vii)           A certificate of an authorized officer of the applicable Trustee
certifying the names, true signatures and incumbency of the officers of such
Trustee authorized to make drawings under such Bond Letter of Credit.
 
(viii)                      Favorable opinions of counsel to the applicable
Borrower and the applicable Issuer, in each case, with respect to the Related
Documents to which each such Person is a party and such other matters as the
Administrative Agent and the applicable LC Issuing Bank may reasonably request.
 
(ix)           A reliance letter from bond counsel relating to the Bonds to be
supported by such Bond Letter of Credit permitting the Lenders to rely on the
approving opinion of bond counsel with respect to such Bonds.
 
(x)           The Administrative Agent and the applicable LC Issuing Bank shall
have received such other documents, certificates, opinions approvals and filings
with respect to the applicable Related Documents as the Administrative Agent or
such LC Issuing Bank may reasonably request.
 
(b)           On the date of such issuance, the following statements shall be
true and correct, and the Administrative Agent shall have received on or before
such date for the account of the applicable LC Issuing Bank and each Lender a
certificate signed by a duly authorized officer of the applicable Borrower,
dated such date, stating that the following representations and warranties are
true and correct in all material respects on and as of such date, as though made
on and as of such date:
 
(i)           The execution, delivery and performance by such Borrower of each
Related Document to which such Borrower is a party in connection with such Bond
Letter of Credit, and the consummation of the transactions contemplated thereby,
are within such Borrower’s corporate powers, have been duly authorized by all
necessary action, and do not contravene (i) such Borrower’s certificate of
incorporation or by-laws, (ii) law binding or affecting such Borrower or
(iii) any contractual restriction binding on or affecting such Borrower or any
of its properties.
 
(ii)           Each Related Document to which such Borrower is a party in
connection with such Bond Letter of Credit has been duly executed and delivered
by such Borrower, and each such Related Document is the legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights in general, and except as the availability of
the remedy of specific performance is subject to general principles of equity
(regardless of whether such remedy is sought in a proceeding in equity or at
law) and subject to requirements of reasonableness, good faith and fair
dealing.  
 
(iii)           No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any other
third party is required for the due execution, delivery and performance by such
Borrower of any Related Document to which such Borrower is a party in connection
with such Bond Letter of Credit, except for such Governmental Approvals that
will have been obtained and will be in full force and effect on or prior to the
date of execution and delivery of such Related Documents.
 
(iv)           The representations and warranties of such Borrower in the
Related Documents to which such Borrower is a party in connection with such Bond
Letter of Credit are true and correct in all material respects.”.
 
(e) The following new subsection (j) is inserted after Section 5.01(i):
 
“(j)           Control of Purchased Bonds.  So long as any Bond Letter of Credit
issued for the account of such Borrower shall remain outstanding, cause each
Bond purchased with the proceeds of such Bond Letter of Credit to be subject to
the Lien of an applicable Pledge Agreement or otherwise registered in the name
of the applicable LC Issuing Bank, the Administrative Agent or any nominee of
such LC Issuing Bank or of the Administrative Agent pending the remarketing of
such Bonds pursuant to the applicable Remarketing Agreement and the other
applicable Related Documents.”


(f) The following new subsections (h) through (k) are inserted after Section
5.02(g):
 
“(h)           Optional Redemption of Bonds.  So long as any Bond Letter of
Credit issued for the account of such Borrower shall remain outstanding, cause
or permit delivery of a notice of an optional redemption or purchase of the
applicable Bonds or of a change in the interest modes (other than to or from a
mode in which interest is payable at a rate determined daily or weekly) on such
Bonds resulting in a mandatory redemption or purchase of such Bonds under the
applicable Indenture, unless (i) the Borrower has deposited with the
Administrative Agent, the LC Issuing Bank or the applicable Trustee an amount
equal to the principal of, premium, if any, and interest on such Bonds on the
date of such redemption or purchase, or (ii) any notice of such redemption or
purchase or change in the applicable interest mode is conditional upon receipt
by the applicable Trustee or paying agent on or prior to the date fixed for the
applicable redemption or purchase of funds (other than funds drawn under such
Bond Letter of Credit) sufficient to pay the principal of, premium, if any, and
interest on such Bonds on the date of such redemption or purchase.
 
(i)           Amendments to Indenture.  So long as any Bond Letter of Credit
issued for the account of such Borrower shall remain outstanding, amend, modify,
terminate or grant, or permit the amendment, modification, termination or grant
of, any waiver under (or consent to, or permit or suffer to occur any action or
omission which results in, or is equivalent to, an amendment, modification, or
grant of a waiver under) any provision of the applicable Indenture that would
(i) directly affect the rights or obligations of the applicable LC Issuing Bank
under the applicable Related Documents without the prior written consent of such
LC Issuing Bank or (ii) have an adverse effect on the rights or obligations of
the Lenders hereunder without the prior written consent of the Required Lenders.
 
(j)           Official Statement.  So long as any Bond Letter of Credit issued
for the account of such Borrower shall remain outstanding, refer to the
applicable LC Issuing Bank in the Official Statement with respect to the
applicable Bonds or make any changes in reference to such LC Issuing Bank in any
revision, amendment or supplement without the prior consent of such LC Issuing
Bank, or revise, amend or supplement such Official Statement without providing a
copy of such revision, amendment or supplement, as the case may be, to such LC
Issuing Bank.  
 
(k)           Use of Proceeds of Bond Letter of Credit.  So long as any Bond
Letter of Credit issued for the account of such Borrower shall remain
outstanding, permit any proceeds of such Bond Letter of Credit to be used for
any purpose other than the payment of the principal of, interest on, redemption
price of and purchase price of the applicable Bonds.”.
 
(g) Clause (i) of Section 6.01(c) is amended and restated in its entirety to
read as follows:
 
“(i) Such Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(a), 5.01(i)(iii), 5.01(j) or 5.02 (other
than 5.02(f)), or”.


(h) The word “or” is inserted at the end of Section 6.01(h), and the following
new subsections (i) and (j) are inserted following Section 6.01(h):
 
“(i)           Any representation or warranty made by such Borrower herein or by
such Borrower (or any of its officers) in connection with this Agreement or any
such Related Document shall prove to have been incorrect in any material respect
when made; or
 
(j)           An “Event of Default” under and as defined in any Indenture
executed and delivered in connection with any Bond Letter of Credit issued for
the account of such Borrower shall have occurred and be continuing;”.
 
(i) The last paragraph of Section 6.01 is amended and restated in its entirety
to read as follows:
 
“then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to such Borrower,
declare the obligation of each Lender to make Extensions of Credit to such
Borrower to be terminated, whereupon the same shall forthwith terminate; (ii)
shall at the request, or may with the consent, of the Required Lenders, by
notice to such Borrower, declare the outstanding Borrowings of such Borrower,
all interest thereon and all other amounts payable under this Agreement by such
Borrower to be forthwith due and payable, whereupon the outstanding Borrowings
of such Borrower, all such interest and all such amounts shall become and be
forthwith due and payable by such Borrower, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by such
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Extensions of Credit to such
Borrower shall automatically be terminated and (B) the outstanding Borrowings to
such Borrower, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by such Borrower; (iii) shall
at the request, or may with the consent, of the Required Lenders by notice to
the such Borrower, give notice of the occurrence of an Event of Default to the
Trustee for each series of Bonds supported by a Bond Letter of Credit issued for
the account of such Borrower and instruct such Trustee either to accelerate such
Bonds, thereby causing such Bond Letter of Credit to expire thereafter, per the
terms of such Bond Letter of Credit, or to effect a mandatory tender of such
Bonds; or (iv) pursue any rights and remedies on behalf of the Lenders and the
applicable LC Issuing Bank that the Administrative Agent may have under the
Related Documents executed and delivered in connection with any Bond Letter of
Credit issued for the account of such Borrower.”.
 
(j) Each reference in Sections 7.01 through 7.03 and 7.05 to “this Agreement”,
“hereof” and words of like import referring to the Credit Agreement shall be and
include a reference to “the Related Documents”.
 
(k) Clause (i) of Section 8.01 is amended and restated in its entirety to read
as follows:
 
“(i) amend Section 3.01, 3.02, 3.03 or 3.04 or waive any of the conditions
specified therein,”.
 
SECTION 2. Conditions Precedent.  Section 1 of this Amendment shall not become
effective until the date (the “Effective Date”) on which the following
conditions have been satisfied:
 
(a) The Administrative Agent shall have received counterparts of this Amendment,
duly executed by each Borrower, each LC Issuing Bank and the Required Lenders.
 
(b) the Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent in sufficient copies for each Lender:
 
(i) Certified copies of the resolutions of the board of directors of each
Borrower authorizing this Amendment, and of all documents evidencing other
necessary corporate action and Governmental Approvals, if any, with respect to
this Amendment.
 
(ii) A certificate of the Secretary or Assistant Secretary of each Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Amendment, and the other documents to be delivered by
such Borrower hereunder.
 
(iii) A favorable opinion of counsel for the Borrowers (which may be an attorney
of American Electric Power Service Corporation), substantially in the form of
Exhibit A hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.
 
(c) On such date, the following statements shall be true and the Administrative
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of each Borrower, dated such date, stating that:
 
(i) The representations and warranties of all Borrowers contained in Section 3
hereof are true and correct in all material respects on and as of such date, as
though made on and as of such date.
 
(ii) No Event of Default has occurred and is continuing or would result from the
execution and delivery by each Borrower of this Amendment.
 
SECTION 3. Representations and Warranties.  Each Borrower hereby represents and
warrants that the representations and warranties made by it in Sections 4.01(a)
through (d) (with each reference therein to “this Agreement”, “hereunder” and
words of like import referring to the Credit Agreement being deemed to be a
reference to this Amendment and the Credit Agreement, as amended hereby) are
true and connect on and as of the date hereof as though made on and as of such
date.
 
SECTION 4.  Effect on the Credit Agreement.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any LC Issuing Bank, any Lender or the Administrative Agent
under the Credit Agreement, nor constitute a waiver of any provision of any of
the Credit Agreement.  Except as expressly amended above, the Credit Agreement
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed.  This Amendment shall be binding on the parties
hereto and their respective successors and permitted assigns under the Credit
Agreement, as amended hereby.
 
SECTION 5. Costs, Expenses and Taxes.  AEP agrees to pay promptly upon demand
all reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Amendment.  AEP further agrees to pay promptly upon
demand all costs and expenses of the Administrative Agent and the Lenders, if
any (including, without limitation, counsel fees and expenses), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Amendment and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Administrative Agent and the Lenders in connection with the enforcement of
rights under this Section 5.
 
SECTION 6. Counterparts.  This Amendment may be executed in any number of
counterparts and by any combination of the parties hereto in separate
counterparts, each of which counterparts shall constitute an original, and all
of which taken together shall constitute one and the same instrument.
 
SECTION 7. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


AEP TEXAS CENTRAL COMPANY
AEP TEXAS NORTH COMPANY
AMERICAN ELECTRIC POWER COMPANY, INC.
APPALACHIAN POWER COMPANY
COLUMBUS SOUTHERN POWER COMPANY
INDIANA MICHIGAN POWER COMPANY
KENTUCKY POWER COMPANY
OHIO POWER COMPANY
PUBLIC SERVICE COMPANY OF OKLAHOMA
SOUTHWESTERN ELECTRIC POWER
       COMPANY




By   /s/  Renee V. Hawkins                
                                                                           
Name:  Renee V. Hawkins
Title:    Assistant Treasurer





 
 
 

--------------------------------------------------------------------------------

 


 
BARCLAYS BANK PLC




By  /s/  Gary B. Wenslow              
                                                                    
  Name:  Gary B. Wenslow
  Title:    Associate Director


 
 

--------------------------------------------------------------------------------

 


Name of Lender:  BNP PARIBAS




By  /s/  Denis O’Meara                    
                                                                    
  Name:  Denis O’Meara
  Title:    Managing Director




By  /s/  Ravina Advani                     
                                                                    
  Name:  Ravina Advani
  Title:    Vice President




 
 

--------------------------------------------------------------------------------

 
 
Name of Lender:  CALYON NEW YORK BRANCH





 
By  /s/  Darrell Stanley               

 
Name:  Darrell Stanley

 
Title:    Managing Director





 
By  /s/  Sharada Manne               

 
Name:  Sharada Manne

 
Title:    Director


 
 
 

--------------------------------------------------------------------------------

 


 
Name of Lender:  CITIBANK, N.A.





 
 
By  /s/  Todd Davis                    

 
Name:  Todd Davis

 
Title:    Vice President

 

 
 
 

--------------------------------------------------------------------------------

 


 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH





 
By  /s/  Brian Caldwell                  

 
 Name:  Brian Caldwell

 
 Title:    Director





 
 
By  /s/  Nupur Kumar                  

 
Name:  Nupur Kumar

 
Title:    Associate

 

 
 
 

--------------------------------------------------------------------------------

 


                          Name of Lender:  JPMORGAN CHASE BANK, N.A.
 
                           By  /s/  Michael J. DeForge                 
                             Name:  Michael J. DeForge
                              Title:    Executive Director



 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Name of Lender:  Key Bank National Association





 
By  /s/  Sherrie I. Manson                    

 
Name:  Sherrie I. Manson

 
Title:    Senior Vice President

 

 
 
 

--------------------------------------------------------------------------------

 


 
Name of Lender:  LEHMAN BROTHERS BANK, FSB





 
By  /s/  Janice M. Shugan                    

 
Name:  Janice M. Shugan

 
Title:    Authorized Signatory

 

 
 
 

--------------------------------------------------------------------------------

 


 
Name of Lender:  MERRILL LYNCH BANK USA





 
 
By  /s/  Louis Alder                             

 
Name:  Louis Alder

 
Title:    First Vice President

 

 
 
 

--------------------------------------------------------------------------------

 


 
SUNTRUST BANK





 
 
By  /s/  Yann Pirio                          

 
 Name:  Yann Pirio

 
 Title:     Director

 

 
 
 

--------------------------------------------------------------------------------

 
Name of Lender:
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH





 
By  /s/  Chi-Cheng Chen                        

 
Name:  Chi-Cheng Chen

Title:    Authorized Signatory
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
THE NORTHERN TRUST COMPANY





 
By  /s/  Jeffrey P. Sullivan                       

 
Name:  Jeffrey P. Sullivan

 
Title:    Vice President

 

 
 
 

--------------------------------------------------------------------------------

 


                            THE ROYAL BANK OF SCOTLAND PLC
 
 
                            By  /s/  Emily Freedman                        
                                                                           
                            Name:  Emily Freedman
                            Title:    Vice President

 

 
 
 

--------------------------------------------------------------------------------

 


                            UBS LOAN FINANCE LLC
 
 
                            By  /s/  Mary E. Evans                             
                              Name:  Mary E. Evans
                              Title:    Associate Director
 
 
                            By  /s/  Irja R.
Otsa                                
                    Name:  Irja R. Otsa
                    Title:    Associate Director
 

 

 
 
 

--------------------------------------------------------------------------------

 

 


 
U.S. BANK, N.A.





 
 
By  /s/  Eric J. Cosgrove                         

 
Name:  Eric J. Cosgrove

  Title:    Vice President




 
 

--------------------------------------------------------------------------------

 
 
Name of Lender:  WACHOVIA BANK, N.A.




By  /s/  Henry R. Biedrzycki                       
                                                                           
Name:  Henry R. Biedrzycki
Title:    Director


 
 
 

--------------------------------------------------------------------------------

 

 
                            Name of Lender:  WILLIAM STREET LLC
 
 
                            By  /s/  Mark Walton                                
                                                                           
                            Name:  Mark Walton
                            Title:    Authorized Signatory
 




